Citation Nr: 1421666	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for sleep apnea.

4.  Whether VA recouped the proper amount of special separation benefits (SSB).


REPRESENTATION

Appellant represented by:	Stephen G. McGowan, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to April 1992, with service in the Persian Gulf from January 1991 to May 1991.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2009 and April 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Claims for entitlement to service connection for a sleep disorder and IBS were denied in unappealed rating decisions issued in April 1999 and August 2004, respectively.  As additional service treatment records were received after those rating decisions, the Board will consider these claims on a de novo basis.  38 C.F.R. § 3.156(c) (2013).  

Although the Veteran's original gastrointestinal claim was limited to IBS, he is diagnosed with IBS and GERD.  In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim for entitlement to service connection for IBS has been expanded to include all gastrointestinal disorders, namely GERD.  This claim has been further bifurcated because one gastrointestinal disorder is being granted, while the other requires additional development.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions). 

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in October 2013.  A transcript is of record.

The issues of entitlement to service connection for GERD and sleep apnea, and whether VA recouped the proper amount of SSB, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active military service in Southwest Asia and is a Persian Gulf Veteran. 

2.  There is a current diagnosis of IBS, a qualifying chronic disability, and resolving all doubt in the Veteran's favor, objective indications of that disability became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War or sometime thereafter.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for IBS are met.  38 U.S.C.A. §§ 1110, 1112, 1117 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active military service in the Southwest Asia theater of operations or, to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2)(ii).

Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

To determine whether the qualifying chronic disability is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A January 1990 service treatment note shows the Veteran complained of nausea, vomiting and diarrhea for less than one week's duration.  He was diagnosed with stomach cramps.  There is no evidence of subsequent follow-up treatment or similar complaints.  The Veteran's April 1992 separation physical examination was negative for any gastrointestinal complaints or diagnoses, including IBS.

At an October 2003 VA examination, the Veteran stated that he had had symptoms of abdominal cramping after meals, along with watery stools and occasional fecal incontinence, for a year and a half.  A diagnosis of irritable bowel syndrome was provided following the examination.  

In a March 2011 statement, the Veteran's wife indicated that she had lived with the Veteran since 2004 and that the Veteran had a problem with his bowels and had to rush to the bathroom right after he ate.  

The Veteran testified before the undersigned AVLJ in October 2013.  During his hearing, he testified that he was not diagnosed with IBS during active duty.  He recalled having "real bad" cramping with the need to use the restroom within 10 to 15 minutes after eating.  He also explained that he had to watch what he ate and drank secondary to symptoms.  He also indicated that he has been medically treated for these complaints for the past 14 years.  

When initially questioned by the AVLJ as to when these symptoms began, the Veteran stated that they started during his Persian Gulf deployment.  The Veteran's representative then asked whether the Veteran had "IBS symptoms" prior to his Gulf War service and were they made worse by his time in the Persian Gulf, to which the Veteran replied,

Right, I had it corrected and I had, you know, you'd eat your chow over there in Desert Storm, so you eat and you've got to go to the bathroom. It's just I just didn't know what was going on, you know. It was just a lot of things and I just prolonged from, you know, from getting, you know, checked out and stuff, you know. And everything rush, rush and stuff.

After the AVLJ again sought to clarify whether these symptoms began prior to or during deployment, the Veteran's representative stated that the Veteran had the symptoms prior to Desert Storm and they were made worse while there. 

The Veteran is a Persian Gulf War Veteran.  He has a current diagnosis of IBS as confirmed on VA examination in November 2003.  Service connection is presumed for 'qualifying chronic disabilities,' to include IBS, where symptoms became manifest either during active duty in the Southwest Asia Theater of operations or, to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317.  

The Veteran is competent to testify that his symptoms of IBS initially manifested during his deployment to the Persian Gulf and have continued, and even progressed, since then.  The Board acknowledges that the hearing transcript reflects conflicting testimony as to when the Veteran's symptoms of abdominal cramping, and the urgent need to relieve himself after eating, began.  The Veteran initially testified that his symptoms began during his deployment in Desert Storm.  The Veteran's representative stated that these symptoms began prior to Gulf deployment and worsened thereafter.  In viewing the hearing testimony in a light most favorable to the Veteran, the record indicates that his symptoms had onset while he was deployed to the Persian Gulf from January 1991 to May 1991.  

The evidence further reflects that the symptoms of abdominal cramping after meals, along with watery stools and occasional fecal incontinence, upon which the diagnosis of IBS was made, are indeed 'chronic' in nature.  Indeed, at his 2003 VA examination, the Veteran reported that these symptoms had been present for at least a year and a half.  

The lay and medical evidence also supports a finding that the Veteran's IBS symptoms have been present to a disabling (at least 10 percent) degree within the applicable period following his Persian Gulf War service in the Southwest Asia theater.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that IBS is present to a disabling degree within the applicable period following the Veteran's Persian Gulf War service in the Southwest Asia theater, to warrant service connection for IBS pursuant to 38 C.F.R. § 3.317.  


ORDER

Service connection for IBS is granted.



REMAND

Service Connection

The Veteran seeks service connection for GERD and a sleep disorder, to include sleep apnea.  Further development is necessary. 

As noted in the Introduction, the claim has been expended to include consideration of all diagnosed gastrointestinal disorders.  The Veteran is currently diagnosed with GERD.  GERD was not diagnosed during a period of active duty service.  However, the Veteran's active duty service records show at least one instance where he reported vomiting and noticing blood.  A gastrointestinal source was initially suspected, but not confirmed.  The Veteran has not been afforded a VA examination to determine whether his current diagnosis of GERD is related to active duty or to a service-connected disability, to include his now service-connected IBS.  

With respect to the claim of service connection for sleep apnea, the Veteran asserts that he had trouble sleeping during service and other service members noticed this as well.  His service treatment records document that he reported having trouble sleeping.  In October 2003, a VA examiner diagnosed the Veteran with a sleep disorder due to major depressive disorder and PTSD.  In February 2012, another VA examiner provided an opinion that the Veteran's diagnosed sleep apnea was not related to his restrictive lung disease that was noted in service.  The February 2012 examiner did not, however, indicate whether sleep apnea had onset in or was related to service.  There also appears to have been no consideration of the Veteran's report of sleep problems in service recurrent difficulty sleeping even after service discharge.  For these reasons, a new VA examination is in order.

The Veteran must be given an opportunity to identify any healthcare providers who have treated him for GERD and sleep apnea.  All outstanding, non-duplicative records that are identified are to be obtained.  Also, the claim file must be updated with pertinent VA treatment records.  Virtual VA shows treatment records since July 2012, however, the April 2013 supplemental statement of the case shows treatment records dated up to April 2013 were reviewed electronically.  

Recoupment of Special Separation Benefits (SSB)

The Veteran contends that VA recouped more than the net amount of SSB that he received upon discharge from service.  He believes that VA has actually recouped $10,000.00 in excess of his net SSB award. 

The record reflects that the Veteran received severance pay in the gross amount of $37,362.60 upon discharge from service in April 1992.  In August 2004, he was granted service connection for posttraumatic stress disorder (rated at 30 percent) and tinea cruris (rated at 0 percent), both effective from January 24, 2003.  In a letter sent that same month, the Veteran was informed that effective February 1, 2003, VA would begin recouping the SSB benefits in the amount of $37,362.60 from his VA disability compensation benefits.  

In June 2007, the RO received notice from the Military Pay Operations that $7,472.00 in taxes was withheld from the Veteran's separation pay, leaving him with a net award of $29,890.08.  In a letter sent to the Veteran in September 2008, the RO informed him that action had been taken to reduce his debt by $7,472.52.  The remaining balance to be recouped was shown as $4,367.55.

The Veteran appears to have begun receiving his disability benefits in February 2009.

In April 2009, it was determined that the Veteran had received an overpayment of his disability benefits in the amount of $3,576.08.  In a June 2009 determination, the Committee on Waivers and Compromises noted that in February 2009, action was taken to withhold benefits effective August 1, 2008, due to a "98k" adjustment and this had created an overpayment.  The Committee granted a waiver of indebtedness in the amount of $3,576.08.

In a subsequent, undated correspondence sent to the Veteran, the RO provided an audit of the Veteran's Special Separation Pay recoupment.  The audit indicated that from August 1, 2008, to November 30, 2008, the Veteran was paid a monthly amount of $728.00 for a total of $2,912.00.  Overall, the audit reflected that the original balance of Special Separation Pay was $37,362.00; a total amount of $37,362.00 had been withheld; and the Veteran owed $0.00. 

An April 2012 audit of Special Separation Pay recoupment, for the years 2007 to 2009, shows that the Veteran received compensation benefits in the amount of $890.00 for the period from August 1, 2008, to November 30, 2008.  This audit also shows a balance due from the Veteran in the amount of $14,240.00.

An audit conducted in April 2013 shows that the Veteran did not receive any compensation benefits for the period from August 1, 2008, to November 30, 2008.  This audit shows a balance due of $2,531.00; however, it is unclear whether this figure represents an amount the Veteran owed to VA, or an amount that VA had improperly withheld from the Veteran.

Due to the many discrepancies between the various audits of record, the Board is able to determine whether VA recouped the proper amount of severance pay from the Veteran's disability compensation.  Further clarification is needed.

The Board therefore requests a detailed accounting of: 1) the amount of compensation payments that were due to the Veteran from February 1, 2003, to March 1, 2009; and 2) the amount of compensation payments that were actually recouped from the Veteran's disability compensation from February 1, 2003, to March 1, 2009.  This accounting must clearly reflect at what point, that is the month and year, VA had recouped the amount equivalent to the Veteran's net SSB award of $29,890.08.

The Board further requests a detailed accounting of how the overpayment in the amount of $3567.00 was created, to include a) an explanation as to the specific time period during which this overpayment occurred and b) an explanation of the "98k" adjustment to the Veteran's award (i.e. how this adjustment affected the amount he was owed for the time period in question).

Finally, the April 2013 audit report is to be clarified.  This audit showed a balance due of $2,531.00.  It is unclear whether this figure reflects an amount the Veteran owed to VA, or an amount that VA had improperly withheld from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of VA and non-VA treatment for his GERD and sleep apnea.  He is asked to provide, or authorize VA to obtain, all non-duplicative treatment records pertaining to his condition.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained, to include those from Digestive Health Specialists.  Also associate any additional, pertinent VA treatment records dated since July 2012 with the claims file.

If any of these records cannot be obtained after reasonable efforts have been made, the Veteran must be notified and allowed an opportunity to provide the records.

2.  Afford the Veteran appropriate VA examinations to determine the nature and etiology of his GERD and sleep apnea.  The claim folder must be made available and reviewed by the examiner(s).  All indicated tests should be performed and all findings should be reported in detail. 

a) The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's GERD had onset in service or is otherwise related to service.

The examiner should also opine as to whether it is at least as likely as not that GERD is either caused or aggravated by the Veteran's now service-connected IBS. 

b) The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea had onset in service; is otherwise related to service; or, is either caused or aggravated by a service-connected disability.

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability, as contrasted to a temporary worsening of symptoms.

A complete rationale for all opinions must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Provide a detailed accounting of: a) the amount of compensation payments that were due to the Veteran from February 1, 2003, to March 1, 2009; and b) the amount of compensation payments that were actually recouped from the Veteran's disability compensation from February 1, 2003, to March 1, 2009.  This accounting should clearly reflect at what point, that is the month and year, VA had recouped the amount equivalent to the Veteran's net SSB award of $29,890.08.

Also, provide a detailed accounting of how the overpayment in the amount of $3567.00 was created, to include an explanation as to a) the specific time period during which this overpayment occurred and b) an explanation as to the "98k" adjustment to the Veteran's award (i.e., how this adjustment affected the amount he was owed for the time period in question).  

Clarify the April 2013 audit report that shows a balance due of $2,531.00.  Indicate whether this figure reflects an amount the Veteran owed to VA, or an amount that VA had improperly withheld from the Veteran.

4.  Then readjudicate the appeal.  If any of the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


